        Case 2:01-cv-06049-MSG Document 271 Filed 08/10/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                          :
ROBERT WHARTON                            :
                                          :                  CIVIL ACTION
                                          :
                  Petitioner,             :                  No. 01-6049
                                          :
            v.                            :
                                          :
DONALD T. VAUGHN, et al.                  :
                                          :
                  Respondents.            :
_________________________________________ :

                                             ORDER
        AND NOW, this 10th day of August, 2021, following evidentiary hearings held on

February 25, 2021, March 8, 2021, March 16, 2021, May 11, 2021, and August 5, 2021, it is

hereby ORDERED that:

   •   By no later than September 30, 2021, Petitioner Robert Wharton and Respondent the

       Philadelphia District Attorney’s Office shall file briefs, not to exceed twenty-five double-

       spaced pages, regarding the following issues:

          − (1) Whether, under Strickland v. Washington, 466 U.S. 668 (1984), Wharton has

              proven that: his counsel acted unreasonably by failing to investigate and/or present

              prison adjustment evidence for the period between his two death penalty verdicts,

              and, had his counsel presented that evidence at the second penalty hearing, there

              is a reasonable probability that at least one juror would have voted against

              imposing the death penalty; and

          − (2) Whether the District Attorney complied with federal and/or Pennsylvania state

              crime victims’ rights statutes in its communications with Lisa Hart and/or the



                                                 1
     Case 2:01-cv-06049-MSG Document 271 Filed 08/10/21 Page 2 of 2




           immediate relatives of Bradley and Ferne Hart.

       − (3) Whether I should accept Wharton and the District Attorney’s stipulation to

           admit the expert report of Cynthia Link, who did not testify.

•   By no later than October 22, 2021, the Attorney General may file a brief in response to

    these issues, not to exceed twenty-five double-spaced pages.



                                         BY THE COURT:



                                         /s/ Mitchell S. Goldberg
                                         MITCHELL S. GOLDBERG, J.




                                            2
